Case 4:19-mj-00582-CFB Document 18 Filed 08/29/19 Page 1of1

AO 94 (Rev. 06/09) Commitment to Another District

UNITED STATES DISTRICT COURT

for the

Southern District of lowa

 

United States of America )
v. )

) Case No. 4-19-MJ-582-1
Latosha L. Prather )

) Charging District’s
Defendant ) Case No. 2:19:CR:138
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Eastern District of Virginia ;
(if applicable) Norfolk division. The defendant may need an interpreter for this language:

 

NA ee
The defendant requests court-appointed counsel.

The defendant remains in custody after the initial appearance. The Order to transport her is STAYED pending the Government's appeal of
the Order Setting Conditions of Release. Defendant shall remain in USMS custody in Iowa, pending this appeal. If the Appeal is granted,
the U. S. Marshals shall transport the Defendant, as provided below. If the Appeal is denied, Defendant will be released on Conditions,
under the supervision of the U. 8. Probation Office for the Southern District of lowa, and will be responsible for arranging her own
transportation to the Eastern District of Virginia, for Arraignment, at a date and time set by that District.

IT IS ORDERED: The United States Marshal must transport the defendant, together with a copy of this order, to the
charging district and deliver the defendant to the United States Marshal for that district, or to another officer authorized to receive
the defendant. The Marshal or officer in the charging district should immediately notify the United States Attorney and the Clerk of
Court for that district of the defendant’s arrival so that further proceedings may be promptly scheduled. The Clerk of this District
must promptly transmit the papers and any bail to the charging district.

Date: 08/29/2019 bbuk

Celeste F. Bremer, U.S. Magistrate Judge
Printed name and title
